DETAILED ACTION
Claims 1-6 and 9-16 are pending and currently under review.
Claims 7-8 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/02/2021 has been entered.  Claims 1-6 and 9-16 remain(s) pending in the application.  

Election/Restrictions
Claims 1-6, 9-10, and 13-16 are allowable. The restriction requirement as set forth in the Office action mailed on 1/13/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, claims 11-12, directed to a magnetic device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 3 are directed to a soft magnetic alloy having the composition and amorphization ratio as claimed, wherein said alloy further has a Fe distribution according to a slope as claimed.  There is no prior art that teaches the aforementioned limitations together.
The closest prior art of record are the disclosures of Kudo et al., Yoshizawa et al., and Zhou et al. as relied upon in the previous office action.  However, as argued by applicants in the remarks filed 7/02/2021 and affidavit submitted 12/21/2020, the instant claimed C amount of 1 to 3 achieves a coercive force which is not disclosed or suggested by the prior art, such that the claimed C amount achieves critical/unexpected results of coercive force values that are not envisioned by the prior art.  Therefore, there is no prior art of record that makes obvious the instantly claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Response to Arguments
The previous 103 rejections have been withdrawn in view of applicants amendments and remarks/arguments filed 7/02/2021 in view of the affidavit also submitted 12/21/2020.

Conclusion
Claims 1-6 and 9-16 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/NICHOLAS A WANG/Examiner, Art Unit 1734